Citation Nr: 1748022	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO. 12-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for bronchial asthma.

2. Entitlement to an evaluation in excess of 10 percent for residuals from a fracture of the right index finger.

3. Entitlement to an evaluation in excess of 10 percent for rhinosinusitis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's bronchial asthma has been manifested by the use of daily inhalational and oral bronchodilator therapy; however, the relevant evidence does not demonstrate FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

2. For the entire period on appeal, the Veteran's residuals from a fracture of the right index finger have been manifested by a gap of one inch or more between the index fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

3. For the entire period on appeal, the Veteran's rhinosinusitis has been manifested by complaints of sneezing episodes, recurrent cough, and occasional headaches, but no evidence of nasal polyps.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for bronchial asthma have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2016).

2. The Veteran is currently assigned the highest schedular rating possible at 10 percent for residuals from a fracture of the right index finger. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5229 (2016).

3. The criteria for a rating in excess of 10 percent for rhinosinusitis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of January 2009 and May 2009 letters. The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claims, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from the Social Security Administration. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in February 2009, October 2013, April 2014, and July 2014. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's bronchial asthma is rated under Diagnostic Code 6602. Pursuant to Diagnostic Code 6602, a 10 percent rating is warranted for bronchial asthma when the Veteran has a FEV-1 of 71- to 80-percent predicted, or, FEV-1/FVC of 71 to 80 percent, or, intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is warranted when there is evidence to show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is warranted when there is evidence to show FEV-1 of 40- to 55-percent predicted, or, FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016). 

The Veteran's residuals from a fracture of the right index finger are rated under Diagnostic Code 5229. Pursuant to Diagnostic Code 5229, a 10 percent rating is warranted when the index or long finger has a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. A rating of 10 percent is the highest rating for limitation of motion of the index or long finger. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016). 

The Veteran's rhinosinusitis is rated under Diagnostic Code 6522. Pursuant to this diagnostic code, a 10 percent rating is warranted when there is no evidence of polyps, but there is greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side. A rating of 30 percent, the highest rating for rhinosinusitis, is warranted when there is evidence of polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016). 

As an initial matter, the Board notes that the Veteran contends that he is entitled to an increased rating in excess of 30 percent for bronchial asthma, in excess of 10 percent for residuals from a fracture of the right index finger, and in excess of 10 percent for rhinosinusitis. When dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for increased ratings on January 16, 2009. As such, the appeal period for the issues before the Board for increased ratings is January 16, 2008. 

A. Bronchial Asthma

A review of the medical evidence of record does not show any symptomatology caused by the Veteran's bronchial asthma that would warrant a rating in excess of 30 percent. For instance, in the February 2009 VA examination, the examiner noted that the Veteran's asthma was well-controlled with medication. Although the Veteran reported that he would get asthma attacks about once or twice a month, he also stated that he was able to manage them at home. The Veteran's treatment regimen consisted of intermittent inhaled bronchodilator, and daily anti-inflammatory inhaler and oral bronchodilator, but not oral steroids. As such, the VA examiner opined that the Veteran had mild to moderate recurrent symptoms of obstructive respiratory problems associated with bronchial asthma. 

The Veteran's bronchial asthma remained essentially unchanged at the October 2013 VA examination. At the examination, the Veteran reported that his asthma was stable. The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but the Veteran did take daily inhalational anti-flammatory medication and intermittently took inhalational bronchodilator therapy. The VA examiner also noted that the Veteran did not report any episodes of respiratory failure in the past 12 months. A pulmonary function test (PFT) revealed the Veteran had 81 percent predicted FVC and 86 percent predicted FEV-1, pre-bronchodilator. The only significant abnormality was from an August 2009 computed tomography (CT) scan of the abdomen that revealed foreign bodies on the right lung. However, the Veteran did not display any pulmonary symptoms or pathology related to the foreign bodies in his right lung. As such, the examiner opined the Veteran's asthma was clinically stable and even showed improvement as the Veteran was using prophylactic inhaled low-dose corticosteroid on a daily basis with excellent symptom control and inhaled bronchodilator about once a month. 

Again, the Veteran's bronchial asthma remained essentially unchanged during the July 2014 VA examination. Even the Veteran stated that his condition was stable at that time. The Veteran reported using inhalational bronchodilator therapy and inhalational anti-inflammatory medication on a daily basis, but no oral bronchodilators or oxygen therapy. In fact, the Veteran reported that he had not had any asthma attacks with episodes of respiratory failure in the past 12 months. 

The treatment records similarly show that in general the Veteran's asthma has been stable throughout the course of the appeal. The Veteran did experience an asthma attack that needed to be treated with steroids and antibiotics in March 2009, but shortly thereafter his asthma stabilized. Except for this one-time asthma exacerbation, the Veteran's asthma was well-controlled in 2009 and 2010. A November 2010 PFT showed normal spirometry and pre-bronchodilator FEV-1 with improved lung function. In 2011, the Veteran's asthma exacerbated when he had a cold, but his oxygenation was adequate and his lungs were clear to auscultation. Even in 2012, the Veteran reported that his asthma was in control. 

The Board finds the Veteran does not qualify for the next higher rating of 60 percent, as his FEV-1 and FVC values are not from 40 to 55 percent predicted, nor does the record show that he requires monthly visits to his physician for exacerbations, or that he needs intermittent courses of systemic corticosteroids. Accordingly, the Board finds that a rating in excess of 30 percent for bronchial asthma is not warranted. 

B. Residuals from a Fracture of Right Index Finger

A review of the medical evidence of record show symptomatology in the Veteran's right index finger that warrants a rating of 10 percent-the highest rating schedularly available. For instance, in the February 2009 VA examination it was noted that the Veteran's right hand had a decrease in strength and dexterity. Upon further examination the Veteran had a one to two inches (2.5 to 5.1 cm) gap between the index finger and the proximal transverse crease of the hand on maximal flexion of finger. However, no pain or limitation of motion was noted. 

In the April 2014 VA examination, the Veteran reported that he would have moderate flare-ups when writing. A physical examination revealed the Veteran had pain on motion in his index finger. In the initial range of motion, the Veteran had less than one inch gap in his right index finger and the proximal transverse crease of the palm. After repetitive use testing, the Veteran had a gap of one inch or more between his right index finger and the proximal transverse crease of the palm. However, the Veteran had normal hand grip strength with no evidence of ankylosis. 

The evidence of record shows that the Veteran has a gap of one inch or more between the index fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible. Accordingly, the Board finds the Veteran's right finger disability to warrant a 10 percent rating under Diagnostic Code 5229, which is the highest schedular rating possible for his finger disability. 

C. Rhinosinusitis

A review of the medical evidence of record does not show any symptomatology of the Veteran's rhinosinusitis that would warrant a rating in excess of 10 percent. For instance, in the February 2009 VA examination, the Veteran complained of sneezing episodes, recurrent cough, and occasional headaches, but upon physical examination he did not have any nasal polyps. The Veteran did have mild hypertrophy of nasal turbinate and a slight septal deviation to the left but with no obstruction. 

Then in the July 2014 VA examination, the Veteran reported that his rhinosinusitis had worsened, with symptoms such as nasal congestion, sneezing, and runny nose.  However, upon physical examination, there were no nasal polyps. 

Similarly, a review of the treatment records shows that the Veteran had no nasal polyps or obstruction of nasal passage. In fact, except for two incidents, the records show that he was negative for any sinus diseases. In general, the records note that the Veteran's nasal septum was normal with no complaints of facial pain or headaches. The only abnormality shown was from a July 2012 CT scan that revealed abnormal findings involving aryepiglottic fold and pyriform sinus. However, this abnormality does not appear to affect the Veteran's rhinosinusitis as there were no subsequent records as to treatment or symptoms associated with this abnormality. 

Accordingly, the Board finds that the Veteran is entitled to no more than 10 percent rating for his rhinosinusitis as there are no polyps. Entitlement to a rating of 30  percent for rhinosinusitis is not warranted. 38 C.F.R. § 4.97, Diagnostic Code 6522.


ORDER

Entitlement to an evaluation in excess of 30 percent for bronchial asthma is denied.

Entitlement to an evaluation in excess of 10 percent for residuals from a fracture of the right index finger is denied.

Entitlement to an evaluation in excess of 10 percent for rhinosinusitis is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


